RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado 80014 Telephone (303)306-1967 Fax (303)306-1944 February 10, 2014 U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-7561 Re: Azure Holding Group Corp. SEC File No. 333-184440 On December 12, 2013 my appointment as auditor for Azure Holding Group Corp. ceased. I have read Azure Holding Group Corp.’s statements included under Item 4.01 of its Form 8-K/A dated February10, 2014 and agree with such statements, insofar as they apply to me. Very truly yours, Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
